Citation Nr: 1414151	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  07-39 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right leg disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The appellant served in the U.S. Army National Guard from May 1967 to May 1973 and had active duty for training (ACDUTRA) including from July 1967 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Board remanded this issue for additional development in November 2011 and November 2013.  The Board also denied other service connection claims of the appellant in the November 2013 decision.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The evidence of record does not indicate that the appellant's right leg disorder, currently diagnosed as diabetic sensory polyneuropathy, is etiologically related to a verified period of ACDUTRA.  


CONCLUSION OF LAW

A right leg disorder, currently diagnosed as diabetic sensory polyneuropathy, was not incurred in or aggravated by a period of ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the appellant in a letter from the RO dated in January 2007.  This letter notified the appellant of VA's responsibilities in obtaining information to assist the appellant in completing his claim, and identified the appellant's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the January 2007 correspondence.  

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.  

The Board also finds that the duty to assist has been fulfilled in this appeal as service personnel records, service treatment records, private medical records, records from the Social Security Administration (SSA), and a VA examination and medical opinion relevant to this matter have been requested or obtained.  As noted in the Board's November 2013 decision on other claims, although the appellant reported that he received hospital treatment associated with an assault during basic training at Fort Lewis, Washington, a December 2011 service department report found no records upon a specific search.  The appellant was notified by correspondence dated in February 2012.  The Board also notes that in correspondence received by the RO in December 2006 the appellant reported having been treated for injuries to the legs and feet during training in Minnesota.  The appellant was requested to provide additional information as to his claims, including the dates of medical treatment during service, by correspondence dated in January 2007, but a review of his subsequent statements does not demonstrate that he has provided enough information to identify and locate any existing Federal records as to this matter.  A September 2012 VA memorandum found efforts to obtain hospital records had been exhausted.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

The Board finds that the available evidence is sufficient for an adequate determination of the remaining claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with adjudication of this claim would not cause any prejudice to the appellant.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a claimant seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  The appellant's claimed right leg disorder is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply as to that claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The appellant seeks service connection for a right leg disorder.  Initially, the appellant claimed service connection for bilateral lower leg pain and service connection for bilateral leg shooting pain before this matter was adjudicated as a claim for service connection for a bilateral leg disorder.  As explained in the Board's November 2013 decision, the claim was then bifurcated and service connection for a left leg disorder was denied while service connection for a right leg disorder was remanded for a VA examination and medical opinion.  

In his written submissions, the appellant contends that he sustained injuries to the legs and feet during basic training at Fort Lewis, Washington, when he was beaten with combat sticks by draftees who disliked those in the National Guard, and during training in Minnesota when a stove fell off a truck and landed on his legs and feet.  

Service treatment records are negative for complaint or treatment for a right leg disorder, except for an August 1967 treatment record which reflected a pulled muscle to the right calf.  Treatment included heat, an ace bandage wrap, and light duty for several days.  Medical examination reports dated in July 1967, October 1967, and June 1971 revealed normal lower extremities.  

Post-service, a September 2006 magnetic resonance angiography (MRA) of the lower extremity noted a normal study of both lower extremities.  

An October 2006 private treatment record noted the appellant was seen for complaints of bilateral foot pain.  Clinical impression was probable diabetic neuropathy and obesity.  

A private medical statement received by VA in March 2007 noted that it was possible the shooting pains the appellant had in the legs and feet could be related or connected with his military service.  No additional information or comments as to this conclusion were provided.  While not clear, this statement was apparently signed by a physician's assistant in the private clinic where the appellant was treated for his bilateral leg complaint.  

In an April 2007 statement, L.B., the appellant's sister, reported that when the appellant came home from service in 1967 or 1968 he complained about his legs and feet and about having been beaten up.  A.H., an acquaintance, also reported in another statement that in the fall of 1967 the appellant had complained of leg pain from an injury, but did not identify which leg.  

A July 2007 private treatment record noted a diagnosis of peripheral neuropathy and diabetes.  

Records from the Social Security Administration (SSA) were received in December 2011.  They include a physical functional capacity assessment that noted a history of adult-onset diabetes with mild peripheral neuropathy in the bilateral lower extremities.  The appellant noted in the function report questionnaire that he had foot and leg pain every day and that such felt like an "electric fencer shock."  

A January 2012 private medical record noted that the appellant's diabetes was poorly controlled.  

The appellant underwent a VA examination in January 2014.  He told the examiner that while in basic training he was mistreated by other soldiers because he was not drafted but belonged to the National Guard.  He said that he was held while kicked in the groin, "water boarded" in the shower, and on one occasion beaten in the right leg and foot repeatedly during pugil training.  He told the examiner that was the genesis of the August 1967 service treatment record about being seen for a pulled calf muscle.  The appellant currently complained of sharp, shooting, momentary pains in his feet and toes bilaterally 3 to 4 times a day and cramping in the feet bilaterally lasting 30 seconds to a minute once or twice a week.  He also complained of numbness and tingling in both feet.  The VA examiner noted that the appellant had high blood pressure for more than 30 years and diabetes for 20 years.  A diagnosis of diabetic sensory polyneuropathy was noted.  

The January 2014 VA examiner opined that the appellant's right leg disorder was less likely than not incurred in or caused by service.  The examiner noted that primary symptoms in both legs were due to a diabetic sensory polyneuropathy which was unrelated to service.  Assuming the pulled muscle incident in August 1967 was related to the appellant's alleged hazing and harassment in service, the VA examiner still thought there was no nexus because he could find no profile in the service treatment records regarding any type of limitations to walking or running after the event.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim that a right leg disorder was incurred as a result of an established event, injury, or disease during a period of ACDUTRA.  

Initially, the Board notes that the private medical records associated with the electronic claims file show that the appellant was treated and diagnosed with peripheral neuropathy of the right lower extremity no earlier than October 2006.  As noted above, service treatment records show only one complaint of, and treatment for, a sore right leg during service, in August 1967 during the appellant's verified period of ACDUTRA.  Based upon the current medical evidence of record, there is little doubt that the appellant has a current diagnosis of peripheral neuropathy of the right lower extremity or diabetic sensory polyneuropathy.  However, the initial diagnosis was made approximately 33 years after the appellant's discharge from service in 1973.  The Board points out that the passage of many years between discharge from service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that a right leg disorder is not shown to have developed as a result of an established event, injury, or disease during service, including a period of verified ACDUTRA service.  The August 1967 service treatment record reflected only a pulled muscle to the right calf.  October 1967 examination and history reports prepared in connection with the end of the appellant's period of ACDUTRA service are entirely negative for pertinent disability, as is the June 1971 periodic examination report, prepared in connection with National Guard retention.  

Regarding the statements provided by the appellant and L.B., to the extent that they assert the appellant was assaulted and incurred injuries to the right leg during service in 1967 or 1968 which are currently manifested by shooting pain in the leg/foot, the statements are found to be not credible due to the remoteness of the statements from the date of the claimed events and inconsistency with the treatment findings in August 1967, the appellant's report of medical history in October 1967, and the service examination findings in October 1967 and June 1971.  Similarly, in the absence of evidence of a specific event or injury in service associated with shooting pains to the leg and foot the medical statement received by the RO in March 2007 is also not credible as to the issue of etiology for the appellant's claim.  The Court has held that "diagnoses can be no better than the facts alleged by appellant."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The Court has held that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Moreover, there is no persuasive evidence that any current peripheral neuropathy of the right lower extremity is related to service.  The Board has reviewed the medical evidence associated with the electronic claims file.  There is no persuasive medical evidence therein of any nexus between any in-service event or injury and the appellant's current diabetic sensory polyneuropathy of the right leg.  The medical opinion of the January 2014 VA examiner does not support a nexus between the appellant's current peripheral neuropathy and his right leg treatment during service and the appellant has not provided any persuasive medical or lay evidence otherwise.  

The Board notes further that secondary service connection is not warranted for this claim.  As noted above, the appellant has been diagnosed with diabetic sensory polyneuropathy of the lower extremities and with diabetes mellitus.  However, service connection is not in effect for diabetes mellitus.  The appellant may not be awarded secondary service connection based on a disorder that is not already service connected.  See 38 C.F.R. § 3.310.  

Therefore, service connection for this claim on a direct or secondary basis is not available.  

The Board further finds that the appellant is competent to provide evidence as to observations and some medical matters, but that his statements in this case are, at most, conclusory assertions of a nexus between unestablished events in service and a disorder manifest after service.  Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and a relationship to service are complex etiological questions akin to the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, his claim for entitlement to service connection for a right leg disorder must be denied.  

Simply stated, the appellant's service treatment records (containing no competent medical evidence of a chronic right leg disorder in service) and post-service treatment records (showing no findings or diagnoses associated with the right leg until 2006, and no persuasive medical evidence linking peripheral neuropathy to the appellant's service) outweigh the appellant's contentions.  

For the foregoing reasons, the claim for service connection for a right leg disorder must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a right leg disorder, currently diagnosed as diabetic sensory polyneuropathy, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


